Title: To Thomas Jefferson from David Hartley, 5 March 1786
From: Hartley, David
To: Jefferson, Thomas



Dear Sir
Bath March 5 1786

I beg leave to introduce to you my relations Mr. Saml. Hartley and his Brother Col. James Hartley. They are come with a daughter of Mr. S. Hartley, partly upon a tour of pleasure for the Col. and Miss Hartley; but most principally on the part of Mr. Sam Hartley to obtain restitution of a sloop and Cargo which were taken by a french and American frigate, entering a french port and under both french and American passes. I presume Mr. S. Hartley will make official application to you, as the American minister, and will explain the justice of his Claim to you. I understand that before Dr. Franklin left Paris, the case was represented to him, and that he assured Mr. H. of all the assistance in his power. I beg leave therefore to recommend my relations and the case in question to your consideration.
Now for a word or two of our own politics, tho indeed the subject seems to be scanty. I hear that you are in statu quo as I left you a year and half ago. I do not hear that I am superseded in my office, nor any thing of its being resumed. My sentiments remain without change as they always have been, for the closest ties of amity and intercourse between our two Countries. Untill that System shall be reassumed, which was declared to be our foundation  in the year 1783, I remain neutral. If any contrary system should be decidedly adopted, my situation will then be functus officio.
I hope that all who bear the same name as I do, are lovers of peace and friends to mankind; if not I disown them. However I now send you two of that description. My Cousin the Colonel took a town in the East Indies by storm, and within six hours after his entry, every shop was open and every artisan at work in peace. Therefore tho a Soldier he is a lover of peace and a friend to Mankind.—His brother is a merchant. C’est tout dire. He is a Citizen of the world. He disperses the good things of nature and art, throughout the habitable globe, for which his utmost wish is, to receive cargos of benevolence in return. It is his benevolence which has led him in to the present law suit. All that he requires from the french and American frigate, is a restitution of benevolence. Remember our Quaker article, yours as first proposing; mine as first adopting. “But all merchants and traders with their unarmed vessels employed in Commerce exchanging the produce of different places and thereby rendering the necessaries, conveniencies and comforts of human life more easy to obtain and more general shall be allowed to pass freely unmolested.” This is your principle. Add plighted national honour; and then open your new code, with a case in point. I shall be very happy to hear from you. The conveyance will be perfectly safe and certain. I hope you enjoy a good state of health and an agreeable situation. I am Dear Sir with the greatest respect, your most obedt. humble Servt.,

D. Hartley

